Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00872-CV

                           IN THE INTEREST OF C.M.S., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-01181
                          Honorable Richard Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       Appellate counsel’s motion to withdraw is DENIED.

       SIGNED April 17, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice